Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 6, and 15 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,214,752 (“Liu”).
Regarding claim 1, Liu discloses a connection assembly for a battery module, comprising 
a housing (3), a first cover plate (member 5 on the one end side, see Fig. 9), and a second cover plate (member 5 on the other end side, see Fig. 9), wherein the housing comprises a body (central portion of 3) and a protrusion (9) extending continuously from the body (see Fig. 2); the first cover plate covers the body (5 swings and covers a portion of the body section, see Figs. 5B – 5C which show that 5 will close and interact with portion 11 which is above the body section); the second cover plate is arranged to be integrated with the first cover plate (3 and each 5 are integral); the second cover plate is configured to be movable relative to the first cover plate (each 5 are independently rotatable relative to one another) so as to be switched between an open position (see Fig. 7) and a closed position (see Fig. 8); in the closed position, the second cover plate covers the protrusion (see Fig. 8); and in the open position, the second cover plate is detached from the protrusion (5 is detached from portion 11 in the open position, see Figs.6 – 7).
Regarding claim 2, Liu discloses wherein the first cover plate is connected to the second cover plate via a bendable portion (21); and the bendable portion is configured to enable the second cover plate to rotate relative to the first cover plate (see Figs. 7 – 8).
Regarding claim 3, Liu discloses wherein the bendable portion (21) is bent and thus deformed (21 undergoes elastic deformation, see Figs. 5A and 10A), such that the second cover plate is moved from the closed position to the open position (see Figs. 7 – 8).
Regarding claim 5, Liu discloses wherein the bendable portion (21) is sheet-shaped (see Fig. 5B), and the bendable portion has a thickness smaller than that of the first cover plate (at least a thickness of 21 along the vertical direction is smaller than thickness of 5, see Fig. 5B).
Regarding claim 6, Liu discloses wherein an obtuse angle is formed between the second cover plate in the open position and the second cover plate in the closed position (the angle formed between portion 43 in the closed position and portion 31 in the open position is obtuse, see Fig. 10A).
Regarding claim 15, Liu discloses wherein the first cover plate and the second cover plate are integrally molded as a single piece (see Fig. 3).
Regarding claim 16, Liu discloses a battery module, comprising: a plurality of cells (col. 4, ln. 1); and the connection assembly of claim 1 (see above), wherein the housing is arranged on the plurality of cells (col. 4, lns. 51 – 55); and the plurality of cells are electrically connected via the connection assembly to form the battery module (col. 4, lns. 51 – 55).
Regarding claim 17, Liu discloses a conductive assembly (13 and 7), wherein the conductive assembly is arranged in the housing (see Fig. 3); the first cover plate (one cover 5) covers a part of the conductive assembly in the body (see Fig. 8); and the second cover plate covers the rest part of the conductive assembly in the protrusion (the other cover 5 extends over conductive portions in the protrusion).
Regarding claim 18, Liu discloses wherein the protrusion is provided with an accommodation cavity (space within 9); in the open position, the second cover plate is detached 
Regarding claim 19, Liu discloses wherein the conductive assembly comprises a busbar (13), the busbar being fixedly supported on the body (see Fig. 3); and the busbar is electrically connected to the cells (col. 4, lns. 51 – 55).
Regarding claim 20, Liu discloses wherein the conductive assembly comprises a power supply terminal (7) and an external connection member (output cable, see col. 8, lns. 58 – 59 and Fig. 13); the protrusion is provided with an accommodation cavity (space within 9); the power supply terminal (7) is arranged in the accommodation cavity (see Fig. 2) and is electrically connected to the plurality of cells (col. 4, lns. 51 – 55); and the external connection member extends out of the protrusion for electrically connecting the battery module (see col. 8, lns. 58 – 63).
Regarding claim 21, Liu discloses wherein the conductive assembly further comprises an electrical connection member (the bus bar portion between 7 and the remaining bus bars 13); and the power supply terminal is electrically connected to the busbar via the electrical connection member (see Figs. 5A – 5B).
Regarding claim 22, Liu discloses wherein the battery module is a battery module for use in an electric vehicle (the battery module is capable of use in an electric vehicle).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. Pat. No. 9,415,909 (“Druitt”).
Regarding claim 4, Liu does not disclose wherein the bendable portion is elastically deformed to generate a resilient force, so as to urge the second cover plate to move from the open position to the closed position. However, Druitt teaches an hinge structure (4), the hinge being an external hinge (see Fig. 4) integrally connected between a cover (3) and body (2), where the bendable portion (7, 8, 9) of the hinge is elastically deformed to generate a resilient force, so as to urge the cover to move from an open position to a closed position (compare Figs. 4 and 7 to see the deformation of the hinge, and see col. 2, lns. 38 – 41 which explains that the hinge creates a snapping effect which will bias the hinge into the closed position). It would have been obvious to make the hinge of Liu into a hinge as taught by Druitt, because the hinge provides a snap effect which will tend to help close the cover member and ensure that the electrical components underneath the cover are protected by the cover. 



Allowable Subject Matter
Claims 7 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The cover of Liu does not abut against the protrusion in the open position. EP 0538573 A2 discloses a body with a cover and hinge, where a portion of the cover hits a body as the cover is opened, but the body is made of multiple layered parts and it is not obvious to use this hinge in Liu. 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833